Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Stephen Weyer, on Feb. 23, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 8-10, 13, 15, 17-20, 22 and 23 have been amended as shown below.  Claim 5 has been canceled as shown below.  Claims 2-4, 6, 7, 11, 12, 14, 16 and 21 remain as shown in the claim set filed on Feb. 12, 2021.  Of these claims, claims 2-3, 6, 12, 14, 16 and 21 have been canceled.    

1.  (currently amended) A therapeutic topical composition, comprising a therapeutically effective amount of an extract of Galenia africana, wherein the extract has anti-microbial and anti-oxidant activity, and wherein the composition further comprises a therapeutically effective amount of rooibos and/or an extract from rooibos tea plant.  

5.  (canceled)     

8.  (currently amended) The [[A]] composition as claimed in claim 1, further comprising deionized water, in an amount of 25.5%, monopropylene glycol, in an amount of 47%, and Sodium C14-17 Sec Alkyl Sulfonate (SAS93), in an amount of 7.7%, wherein the G. africana extract is the KB05 extract, wherein the KB05 extract is in an amount of 20%, and wherein the G. africana extract comprises bioflavonoids 

9.  (currently amended) The [[A]] composition as claimed in claim 1, further comprising monopropylene glycol, in an amount of 60%, and polysuganate 160, in an amount of 20%, wherein the G. africana extract is the KB05 extract, wherein the KB05 extract is in amount of 20% and wherein the G. africana extract comprises bioflavonoids 

10.  (currently amended) The [[A]] composition as claimed in claim 1, wherein the G. africana 
extract comprises bioflavonoids, and wherein the amount of the bioflavonoids is between 0.2 to 5.0% by weight.   

13.  (currently amended) The [[A]] composition as claimed in claim 1, further comprising at the following 

% w/w
Deionised water
40.00
Whole milk
13.30
Sodium cocoyl glutamate
10.00
Sodium N lauroylsarcosinate
10.00
Sodium laurelglucosides hydroxypropyl sulphonate
10.00
D panthenol
0.5
Betain
0.5
Propylene glycol
4.0
Cocamidopropyl hydroxysultaine
5.0
Propylene glycol +KB05
5.0
Phenethyl alcohol
0.5
Citric acid
± 0.2 (to pH 6.5)
Xanthan gum
1.0
Total
100.0



15.  (currently amended) The [[A]] composition as claimed in claim 1, further comprising 

17.  (currently Amended) The composition of claim 1, further comprising a vitamin, wherein the vitamin is D-panthenol or vitamin B5 (panthothenic acid), wherein the vitamin is a nutrient that is 

18.  (currently amended) The [[A]] composition as claimed in claim 1, further comprising , wherein the natural betain is [[as]] a natural ingredient from sugar beet that has the ability to penetrate the skin and hair and act as a moisturiser and has the added advantage of reducing skin irritation.   

19.  (currently amended) The [[A]] composition as claimed in claim 1, further comprising , which is added to increase the viscosity of the product, and to improve foaming properties and skin feel.    

20.  (currently amended) The [[A]] composition as claimed in claim 1, further comprising 

22.  (currently amended) The [[A]] composition as claimed in claim 1, further comprising 

23.  (currently amended) The [[A]] composition as claimed in claim 1, further comprising at the following 

% w/w
Deionised Water
21.3
Laurel Glucoside
20.00
Sodium laureth sulphate
40
Cocoamidopropyl betain
10.00
D panthenol
0.5
Betain
0.5
Sodium chloride
5.0
Propylene glycol +KB05
2
Phenethyl alcohol
0.5
Citric acid
± 0.2 (to pH 6.5)
Total
100.0


The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite clear and definite claim language.  As discussed in the Office action of Dec. 11, 2020 on pp. 7-8, Klaasen (US 2015/0335033 A1) and  Galenia africana” J Nat Prod 72:2169-2171, 2009) disclose compositions comprising therapeutically effective amounts of an extract from Galenia africana and that this extract comprises bio-flavonoids (which have anti-oxidant activity) and that this extract has anti-microbial (anti-bacterial and anti-fungal) activity.  See paragraphs 37-39, 43 and 44 of the first reference and pp. 2169-2171 of the second reference.  But, these references do not disclose that the compositions comprising the G. africana extract also comprise material from rooibos or an extract of the rooibos tea plant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-02-22